Contrary to the plaintiffs’ contention, the Supreme Court properly denied their motion pursuant to CPLR 4404 (a) to set aside the verdict on the issue of liability as a matter of law and as against the weight of the evidence. A verdict is not supported by legally sufficient evidence if there is no “valid line of reasoning and permissible inferences which could possibly lead rational [persons] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499; see Nicastro v Park, 113 AD2d 129). Here, a valid line of reasoning and permissible inferences could lead a rational jury to conclude that, while the defendants were negligent in their maintenance or modification of the rope in question, the accident was caused by the injured plaintiffs own negligence, or by some other condition not created by the defendants.
Moreover, “the discretionary power to set aside a jury verdict and order a new trial must be exercised with considerable caution, for in the absence of indications that substantial justice has not been done, a successful litigant is entitled to the benefits of a favorable jury verdict” (Nicastro v Park, supra at 133). In reviewing the record to ascertain whether the verdict was based on a fair reflection of the evidence, great deference is accorded to the fact-finding function of the jury, as it was in the foremost position to assess witness credibility (see Salazar v Fisher, 147 AD2d 470, 472). Here, according due deference to the jury’s fact-finding function, we are not persuaded that the verdict as to liability was against the weight of the evidence (see Cohen v Hallmark Cards, supra, Nicastro v Park, supra). Accordingly, the Supreme Court properly denied the plaintiffs’ motion. Altman, J.P., Krausman, Schmidt and Crane, JJ., concur.